DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-7, 10-12, 14, and 19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 20-26, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/29/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-7, 10-12, 14, and 19-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As explained in the previous Office action, Chatterji et al. (US 2016/0046853 A1) in view of Ferrell, Jr. et al. (US 9,321,953 B1) renders obvious all of the limitations of claim 1, except the limitation wherein the cement composition further comprises an epoxy resin system, the epoxy resin system comprising from 50 weight percent to 97 weight percent 2,3-epoxyproypl o-tolyl ether based on the weight of the epoxy resin system, and from 2 weight percent to 30 weight percent of a curing agent based on the weight of the epoxy resin system. Although Chatterji teaches that the resin-cement composite further comprises a resin composition comprising a resin [0014] that is optionally an epoxy-based resin [0015] and optionally a hardening agent [0015, 0028], wherein the resin is included in the resin composition in an amount in the range of about 5% to about 99% by volume of the resin composition [0017], wherein factors that may affect this determination include the type of resin and potential hardening agent desired for a particular application, and those of ordinary skill in the art, with the benefit of this disclosure, should be able to select an amount of a resin for a particular application [0017], wherein the hardening agent is included in the resin composition in an amount of about 10% to about 40% by volume of the resin composition [0028], wherein the amount of hardening agent is dictated by the resin chemistry and is calculated based on the resin chemistry, and those of ordinary skill in the art, with the benefit of this disclosure, should be able to select a type of hardening agent and amount of hardening agent for a particular application [0028], and although Zheng et al. (US 2017/0137562 
Claim 20 reads on a process of using the cement composition of claim 1. Since claim 1 is allowed, and since claim 20 is a process of using the cement composition of claim 1, claim 20 is also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID T KARST/Primary Examiner, Art Unit 1767